Item 10.2

New York State Department of State Division of Corporations, State Records and
Uniform Commercial Code One Commerce Plaza, 99 Washington Avenue Albany, NY
12231 www.dos.state.ny.us
 

CERTIFICATE OF MERGER
OF
 

JOBSINSITE INC.
(a New York Corporation)
 

AND


JOBSINSITE, INC.
(a Delaware Corporation)
 

INTO


JOBSINSITE, INC.
(a Delaware Corporation)


UNDER SECTION 907 OF THE BUSINESS CORPORATION LAW


I, the undersigned, Adam Laufer being, respectively, the President and Secretary
of Jobsinsite, Inc., a New York corporation and the President and Secretary of
Jobsinsite, Inc., a Delaware corporation, do hereby certify:

FIRST: (a) The name of each constituent corporation and state of incorporation
is as follows:

Name State of Incorporation Jobsinsite, Inc. New York Jobsinsite, Inc. Delaware

(b) The name of the surviving corporation is Jobsinsite, Inc. Following the
merger its name shall be Jobsinsite, Inc. a Delaware corporation.

SECOND: As to each constituent corporation, the designation and number of
outstanding shares of each class and series and the voting rights thereof are as
follows:

Name of Corporation  Designation and Number of Shares in each Class or Series
Outstanding Class or Series of Shares Entitled to Vote  Shares entitled to Vote
as a Class or Series Jobsinsite, Inc. (New York) Common/ 2,625,425 Common N/A
Jobsinsite, Inc. (Delaware) Common/0 Common N/A

THIRD: Jobsinsite, Inc. was incorporated under the laws of the State of New York
on July 19, 2004. It was incorporated as JOBSINSITE.COM, Inc.

Jobsinsite, Inc. was incorporated under the laws of the State of Delaware on
June 16, 2009.

FOURTH: The merger was adopted by Jobsinsite, Inc., a Delaware corporation by
the
unanimous written consent of its Board of Directors.

FIFTH: Jobsinsite, Inc. a New York corporation, has complied with the applicable
provisions
of the laws of the State of New York in which it is incorporated and this merger
is permitted by such laws. The merger was authorized by the Board of Directors
of Jobsinsite, Inc. by unanimous written consent and by the shareholders of
Jobsinsite, Inc., at the annual meeting of shareholders duly called and held on
June 1, 2009 by the vote of at least a majority of all outstanding shares of
Jobsinsite, Inc. entitled to vote thereon.

SIXTH: The merger shall be effective upon the date of filing with the New York
Department of State.

SEVENTH: Jobsinsite, Inc. has not filed an application for authority with the
New York department of state and Jobsinsite, Inc. acknowledges that it is not to
do business in New York until an application for such authority shall have been
filed with the New York department of state.

EIGTH: The Certificate of Incorporation of Jobsinsite, Inc. shall be the
Certificate of Incorporation of Jobsinsite, Inc. following the merger without
any changes or amendments thereto.

NINTH: The Surviving entity, Jobsinsite, Inc. organized under the laws of the
State of Delaware may be served with process in the State of New York in any
action or special proceeding for the enforcement of any liability or obligation
of any domestic corporation or of any foreign corporation, previously amenable
to suit in this state, which is a constituent corporation in such merger or
consolidation, and for the enforcement, as provided in this chapter, of the
right of shareholders of any constituent domestic corporation to receive payment
for their shares against the surviving or consolidated corporation.

TENTH: Subject to the provisions of section 623 the surviving or consolidated
foreign corporation will promptly pay to the shareholders of each constituent
domestic corporation the amount, if any, to which they shall be entitled under
the provisions of this chapter relating to the right of shareholders to receive
payment for their shares.

ELEVENTH: The surviving corporation hereby designates the Secretary of State as
its agent upon whom process against it may be served in the manner set forth in
paragraph (b) of section 306 (Service of process), in any action or special
proceeding. The Secretary of State may be served or mailed a copy of any process
against the surviving corporation at the following address:

Jobsinsite, Inc. 42450 Hollywood Blvd. Suite 105 Hollywood, FL 33020

Such address shall supersede any prior address designated as the address to
which process shall be mailed.

TWELFTH: The surviving corporation hereby certifies that all fees and taxes
(including penalties and interest) administered by the department of taxation
and finance which are then due and payable by each constituent domestic
corporation have been paid and that a cessation franchise tax report (estimated
or final) through the anticipated date of the merger or consolidation (which
return, if estimated, shall be subject to amendment) has been filed by each
constituent domestic corporation and (ii) Jobsinsite, Inc. the surviving foreign
corporation will within thirty days after the filing of the certificate of
merger or consolidation file the cessation franchise tax report, if an estimated
report was previously filed, and promptly pay to the department of taxation and
finance all fees and taxes (including penalties and interest), if any, due to
the department of taxation and finance by each constituent domestic corporation.

IN WITNESS WHEREOF, we have signed this certificate on the 17th day of June,
2009 and we affirm the statements contained therein as true under penalties of
perjury.

JOBSINSITE INC. (Delaware)   JOBSINSITE INC. (New York)          
X/Adam Laufer/
 
X /Adam Laufer/
  Adam Laufer, President   Adam Laufer, President  

 


 


 